Name: Commission Regulation (EEC) No 983/88 of 14 April 1988 laying down special provisions on the marketing of olive oil containing undesirable substances
 Type: Regulation
 Subject Matter: health;  processed agricultural produce;  marketing
 Date Published: nan

 No L 98/36 Official Journal of the European Communities 15. 4. 88 COMMISSION REGULATION (EEC) No 983/88 of 14 April 1988 laying down special provisions on the marketing of olive oil containing undesi rable substances Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit laid down by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Articles 11(8), 12(4), 20(3) and 20d(4), Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil (s), and in particular Article 7(1 ) thereof, Whereas agricultural products must be of sound and fair merchantable quality to be marketed ; whereas the presence of undesirable substances in excess of a given limit affects the quality of the product ; Whereas certain marketed olive oils have been noted to contain quantities of tetrachloroethylene which could involve a risk to human health ; therefore, as a protective measure and pending an in-depth study, notably with the collaboration of the Scientific Committee for Food, olive Oils whose content of the substance mentioned exceeds a certain limit should accordingly be excluded from the advantages provided for by Community rules ; HAS ADOPTED THIS REGULATION : Article 1 1 . Olive oil and olive residue oil covered by CN codes 1509 and 1510 00 whose tetrachloroethylene content exceeds one milligram per kilogram may not qualify for consumption aid, export refunds or the grant of an accession compensatory amount. In addition, such oil may not be bought in or be the subject of a storage contract. 2. Member States shall take the measures necessary to ensure compliance with paragraph 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1988. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 31 . (J) OJ No L 53, 1 . 3 . 1986, p. 43.